DETAILED ACTION
This Office Action is responsive to the Amendment filed 12 February 2021.  

Claims 1, 3-5, 7-9, 12-15, 17, 18, 21-24 and 36-45 are now pending.  The Examiner 

acknowledges the amendments to claim 36.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11, 14, 15, 17, 18, 21, 22, 36-42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldwasser et al. (U.S. Pub. No. 2017/0224990).  Regarding claim 1, Goldwasser et al. (hereinafter Goldwasser) discloses a method of assisting a subject to reach a target state [0011], comprising the  by less .
Regarding claim 15, Goldwasser discloses a method of assisting a subject to reach a target state [0011], comprising the steps: generating a first transcutaneous vibratory output (music) to be applied to a portion of a body of the subject to assist the subject in achieving the target state [0135], the first transcutaneous vibratory output having variable parameters comprising a perceived pitch, a perceived beat, and a perceived intensity (music via a speaker – [0135], [0621] and [0855]); and during 
Regarding claim 36, Goldwasser discloses a method of generating a tactile transcutaneous vibratory output signal for a stimulation device for applying the tactile transcutaneous vibratory output signal to a subject to achieve a target state [0011], the tactile transcutaneous vibratory output signal comprising a first segment and a second segment (music comprises segments), the method comprising the steps of: assigning a perceived pitch and a perceived beat based to the first segment; assigning a perceived pitch and a perceived beat to the second segment ([0135], [0293] and [0855], an audible signal is aligned in time with a TES waveform for co-delivery [0855]); and generating the tactile transcutaneous vibratory output signal, wherein the tactile 
Regarding claim 45, the tactile transcutaneous vibratory output is generated in part by a first oscillation at a first frequency, and a second oscillation at a second frequency that differs from the first frequency by less than 10 Hz as Goldwasser discloses aligning in time the TES waveform with an audible signal such as music [0855] ([0020], 'tACS requires additional hardware to deliver alternating currents to the electrodes at an appropriate frequency. An oscillator, microcontroller, or timing circuit .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 13, 23, 24, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (U.S. Pub. No. 2017/0224990).  Regarding claims 12, 23 and 43, Goldwasser discloses the invention as claimed, however Goldwasser fails to explicitly disclose multiplicatively combining a sine wave-shaped envelope generated using the perceived beat with a wave pattern generated using the perceived pitch to produce the transcutaneous vibratory output.  However, Goldwasser teaches a relationship between modulating an envelope with a sine wave and perceived beat and pitch characteristics ([0135], 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc; [0838], 'In some variations, an ensemble waveform (or portion of an ensemble waveform) may be modulated by an envelope of slower-frequency amplitude modulation (e.g., modulation of the current amplitude parameter). For example different types of amplitude modulation may be applied (e.g., amplitude modulation at frequencies between 0.5 Hz and 1000 Hz may be .
Regarding claims 13, 24 and 44, Goldwasser discloses the method of claim 13, but Goldwasser fails to explicitly disclose wherein multiplicatively combining is in accordance with the relationship: [sin(2.0 * π * freq_perceived_pitch * t)] * [sin(π * freq_perceived_beat * t)].  However, Goldwasser teaches a relationship between modulating an envelope with a sine wave and perceived beat and pitch characteristics ([0135], 'The sensory experience (e.g., performance) may be prerecorded and may include markers to trigger changes in the TES waveform parameters, or the apparatus (e.g., TES applicator or a controller associated with one or more TES applicators) may analyze the performance to detect changes in the sensor experience and select the change in the TES waveform applied. The type of change in the TES waveform may correlate with the type of change in the sensory experience. For example, an increase in tempo, pitch, etc. may increase the intensity of the TES signal (current and/or frequency), particularly when applying waveforms using an "energy" configuration that enhances alertness, etc.; [0838], 'In some variations, an ensemble waveform (or portion of an ensemble waveform) may be modulated by an envelope of slower-frequency amplitude modulation (e.g., modulation of the current amplitude parameter). .  

Response to Arguments
Applicant’s arguments filed 21 February 2021 with respect to the rejection of claims 1, 3-5, 7-9, 11, 14, 15, 17, 18, 21, 22, 36-42 and 45 under 35 U.S.C. 102(a)(1) citing Goldwasser (‘990) have been fully considered and are not persuasive.  Regarding claims 1 and 36, Applicant contends that Goldwasser fails to disclose a transcutaneous 
Regarding claim 15, Applicant contends that Goldwasser does not disclose during application of the first transcutaneous vibratory output to a portion of the subject’s body, varying at least one of the variable parameters to generate a second transcutaneous vibratory output to be applied to a portion of the subject’s body to assist the subject in achieving the target state.  However, this argument is not persuasive.   Applicant’s attention is drawn to paragraph [0855], wherein Goldwasser discloses that audible signals may be applied to the TES applicator including one or more of a song, music, a chant, white noise, or binaural beats of which a beat, tone or sound change would constitute “a second transcutaneous vibratory output”).  In view of the foregoing, the rejection of claims 1, 3-5, 7-9, 11, 14, 15, 17, 18, 21, 22, 36-42 and 45 under 35 U.S.C. 102(a)(1) citing Goldwasser (‘990) has been maintained.

Applicant’s arguments filed 21 February 2021 with respect to the rejection of claims 12, 13, 23, 24, 43 and 44 under 35 U.S.C. 103 citing Goldwasser (‘990) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to claims 1, 15 and 36, which are maintained for the reasons noted above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791